Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 26 March 1793
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States


[Treasury Department, March 26, 1793. “I am authorized by the President of the United States to borrow on account of the Government Eight Hundred Thousand Dollars.… As the Public Service will in the course of the summer require a temporary anticipation of the current revenues, I request to be informed whether it will be convenient to the Bank of the United States to make the above mentioned loan.… I shall be willing to stipulate that the sum to be lent shall not be called for otherwise than in equal Monthly installments of Two hundred thousand dollars each … and that each installment shall be reimbursed, at furthest, within six months.… The experience I have had of the disposition of your Institution leaves me under no hesitation to count upon its cooperation in the present instance.…” Letter not found.]
